Citation Nr: 1112792	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus had their onset during service and are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that he suffers from bilateral hearing loss and tinnitus.  In his Application for Compensation and Pension, submitted in November 2007, the Veteran reported that these symptoms were the result of noise exposure from firing weapons with no hearing protection, repairing the armor of tanks and other tracked vehicles, sounds of hammers on medal, and the grinding of metal while in active service.

Service treatment reports are absent for any complaint of, or treatment for, hearing loss or tinnitus.  A separation report of medical examination from December 1966 indicated a normal clinical evaluation of the Veteran's ears.  While audiometric testing, in decibels, was not performed, the examination report indicated that the Veteran had hearing, bilaterally of 15/15.  In an associated report of medical history, the Veteran indicated that he did not have, nor ever had hearing loss.  However, he did note that he has had ear, nose, or throat trouble.  The exact nature of the ear, nose, or throat trouble was not specified.

These records, overall, provide probative evidence against the Veteran's claims as they tend to show no bilateral hearing loss or tinnitus during active service.

However, 38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

Here, the Veteran's records, including his DD 214, do not contain any indication that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable.

Importantly, however, the Board notes that the absence of evidence of a hearing loss disability in service is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this regard, it is important to note that the Board does not dispute the fact that the Veteran was exposed to very loud noise during service.  The critical question is whether the current bilateral hearing loss and tinnitus were caused by this noise exposure many years ago.

In October 2006, the Veteran's treating physician, Dr. "K.M.," submitted a letter regarding the Veteran's hearing loss.  He stated that the Veteran had poor hearing, which was "probably related to his time spent in Korea and in Vietnam."  This opinion, while marginally favorable to the Veteran's claims, is given limited probative value as Dr. K.M. failed to provide a rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinion must support its conclusion with an analysis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a mere conclusion and data, without an explanation, is of no probative value).

Audiologic testing pursuant to VA audiology examination in April 2008 showed puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 15, 25, 30, 40, and 50 decibels, respectively.  Puretone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 55, 65, 60, 75, and 80 decibels, respectively.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 68 percent in the left ear.  The VA examiner indicated that the Veteran had mild to moderate, sensorineural hearing loss in the right ear and moderately severe to severe hearing loss in the left ear, establishing that the Veteran has a current hearing loss disability for VA compensation purposes.

With respect to the etiology of the Veteran's hearing loss disability, the examiner opined in the examination report that tinnitus and left ear hearing loss was not caused by, or a result of military noise exposure, and right ear hearing loss was less likely as not caused by, or a result of, military noise exposure.

The examiner explained that the rationale for the opinion given regarding tinnitus was based on case history and the configuration of the audiogram.  The examiner indicated that the Veteran's tinnitus was most likely normally occurring and not due to service.  With respect to the Veteran's left ear hearing loss, the examiner explained that the opinion was based on the Veteran's history of ear infections, a perforated eardrum leading to mastoid surgery, and the configuration of the audiogram, which was not consistent with noise-induced hearing loss.  The examiner also indicated that the opinion given regarding the Veteran's right ear hearing loss was based on the configuration of the audiogram, which was more consistent with presbycusis than noise induced hearing loss.

In November 2008, Dr. K.M submitted another letter regarding the Veterans hearing loss and tinnitus.  He noted that during his time in the military, the Veteran developed hearing loss and tinnitus.  Dr. K.M. explained that the hearing loss was due to unprotected auditory trauma while the Veteran was in the military and noted that his duties included recovering downed tanks and armored personnel carriers, which exposed him to very loud engine noise, power equipment with air chisels, generators, weapons noise from artillery, and small arms fire.  As a result, Dr. K.M. concluded that the Veteran "developed tinnitus during this time and hearing loss."

The record contains two medical opinions which address whether the Veteran's current hearing loss and tinnitus are related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration and finds that the evidence is in equipoise.  Both the VA examiner and Dr. K.M. indicated their knowledge of the Veteran's relevant history (the VA examiner noted a review of the claims file and as the Veteran's treating physician, Dr. K.M., ostensibly, had access to treatment records and the Veteran's reported history of noise exposure), and each provided a rationale for their opinions.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

In addition to the above evidence, the Veteran has provided statements for the record regarding his hearing loss and tinnitus.  The Board finds his statements to be credible and weigh in favor of his claims for service connection for bilateral hearing loss and tinnitus.  The Veteran has described symptoms consistent with hearing loss and tinnitus and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements that his symptoms began as a result of his military service to be credible.  The evidence of record, including the Veteran's DD 214, supports the Veteran's claim that he served as a recovery specialist in the Army.  Thus, as noted above, in-service noise exposure is conceded.

The Board finds that auditory trauma due to frequent exposure to loud noises, including small artillery and the repairing of armored vehicles, is consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board also finds the Veteran's account of the nature, severity, and onset of his symptoms to be probative, since it is a first-hand account, unfiltered by any other individual.  Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran's injuries were caused in service and that there is a nexus between those injuries and his current disabilities.  For these reasons, service connection for bilateral hearing loss and tinnitus is warranted and the Veteran's claims must be granted.

The nature and extent of the Veteran's bilateral hearing loss and tinnitus are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations governing the payment of monetary awards.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


